ORIGINAL                                             09/13/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: PR 21-0187


                                        PR 21-0187

                                                                          SEP 1 3 2022
                                                                     Bowen Greenwood
                                                                   Clerk of Suprerne Court
 IN THE MATTER OF                                                     State of Montana

 ABIGAIL J. ST. LAWRENCE,
                                                                     ORDER
       An Attorney at Law,

              Respondent.




       On Septernber 6, 2022, the Office of Disciplinary Counsel petitioned to move
attorney Abigail J. St. Lawrence to disability/inactive status and defer any formal
disciplinary proceedings so long as St. Lawrence remains on disability/inactive status. The
Petition was filed under seal by leave of Court due to its content, which includes
confidential medical inforrnation.
       Our review of the Petition and the exhibits thereto have convinced us that it is
appropriate to transfer St. Lawrence to disability/inactive status pursuant to Montana Rule
of Lawyer Disciplinary Enforcement (MRLDE) 28, effective irnmediately.
       We note that, pursuant to MRLDE 33, attorney Robert "Bob" Carlson has been
appointed as Trustee to protect the interest of St. Lawrence's clients.
       Therefore,
       IT IS ORDERED that Abigail J. St. Lawrence is transferred to disability/inactive
status in the Bar of the State of Montana, and any disciplinary proceedings are deferred
while she is on disability/inactive status. Trustee Carlson is directed to provide notice of
St. Lawrence's change in status to her clients and others as required by MRLDE 30, and to
arrange for the delivery to St. Lawrence's clients of any papers or other property to which
they are entitled.
       IT IS FURTHER ORDERED that the Clerk of this Court shall serve a copy of this
Order of Discipline upon St. Lawrence and Carlson personally.
       The Clerk of this Court is further directed to provide copies of this Order to
Disciplinary Counsel, the Office Administrator for the Commission on Practice, the Clerks
of all the District Courts of the State of Montana, each District Court Judge in the State of
Montana, the Clerk of the Federal District Court for the District of Montana, the Clerk of
the Circuit Court of Appeals of the Ninth Circuit, and the Executive Director of the State
Bar of Montana.
       DATED this l 3. day of September, 2022.



                                                                Chief Justice




                                                                             . ,
                                                                             e
                                                                  Justices




                                             2